Citation Nr: 1126913	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-30 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota denied service connection for a right ankle disorder.  

The Veteran testified before the undersigned at a videoconference hearing in May 2007.  A transcript of the hearing has been associated with the claims file.

The claim was most recently remanded by the Board in November 2009 to afford the Veteran a VA examination.  A review of the record indicates that the Board's remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of claims to reopen the previously denied issues of bilateral hearing loss and tinnitus being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A chronic right ankle disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

A right ankle disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").

Here, a pre-decisional notice letter dated in March 2005 complied with VA's duty to notify the Veteran with regards to establishing service connection.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and obtained an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was obtained in May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has a right ankle condition that is related to his military service.  Specifically, he contends that he injured his right ankle through repeated parachute jumps in service.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

The Veteran's STRs show that he complained of right ankle pain in October 1968 as a result of a basketball injury.  X-rays were negative; no medial malleolus chip fracture was shown.  The Veteran's October 1969 separation examination revealed clinically normal lower extremities; no right ankle disorder was diagnosed, nor did the Veteran make any complaints regarding his right ankle.  In his accompanying report of medical history, the Veteran answered no to having joint pain.  The Veteran contends that he had a right ankle injury as the result of jumping out of helicopters prior to the October 1968 basketball injury, which was then aggravated by the basketball injury.  See May 2007 hearing transcript, pg. 9.

According to post-service medical records, the Veteran complained of bilateral ankle pain in May 1998; the diagnosis was probable bilateral posterior tibial tendonitis.  In October 1999, the Veteran had edema in his right ankle.  A letter from D.K., M.D. dated in August 2000 shows that the Veteran had trouble with his ankles being painful and swelling.  The Veteran reported that if felt like his ankles were injured when parachuting in service.  

At a VA examination in October 2000, the Veteran was diagnosed with status post-ankle fractures and residual arthralgia.  The Veteran reported problems in service due to jumping out of helicopters.  The examiner opined that the Veteran had a non-service connected injury to his right knee, which probably put some more strain on his right ankle causing some select discomfort.  The examiner also indicated that one could argue that the Veteran's discomfort possibly started when he jumped out of helicopters in service, but there was no documentation of that and it would appear that it was more likely related to physical activity with a commercial sheetrock business after service.  

The Veteran was afforded a VA examination in connection with a claim for service connection for his left ankle in July 2005.  In providing a positive nexus opinion for the left ankle to the Veteran's service, part of the examiner's rationale was that the Veteran's disorder was a unilateral and not a bilateral condition.  If the left ankle had been degenerative, similar or parallel developments would have been expected in the right ankle, which were not present.  Private medical records show that the Veteran was diagnosed with ankle joint pain, bone and cartilage dis nec, and a subchondral bone cyst in April 2010.  The Veteran reported that the condition had existed for several years.  

The Veteran was afforded an VA examination in May 2010.  He reported that his right ankle was injured approximately four weeks into his active duty when practicing jumps from a helicopter.  He indicated that he noticed instant pain to both ankles, but did not report it.  He reported that his ankle had been an issue since that time and that it had progressively worsened over the past 12 years.  Following an exhaustive examination, the Veteran was diagnosed with right ankle strain with reported cyst.  

The examiner opined that the Veteran's current right ankle condition was unlikely related to his military service.  The examiner noted that the opinion was based on a review of the Veteran's claims file, electronic medical record, interview, and examination.  The examiner explained that there was no further documentation of right ankle pain in service after the October 1968 entry.  The Veteran denied joint pains on his separation examination, which was normal.  There was no documentation of right ankle pain until 2005 or later.  The examiner noted the July 2005 examination and the rationale about similar or parallel developments not being present in the right ankle, which led the examiner to believe that the Veteran did not have right ankle trouble at that time.  There was also an undated statement from the Veteran discussing his left ankle, but not his right ankle.  The Veteran also likely had an antalgic gait following surgery for a left foot neuroma in 1996.  The examiner concluded that the negative nexus opinion was based on the fact that the Veteran was seen only one time in service for a right ankle condition; he denied joint problems on his separation examination; there was no evidence of right ankle pain until at least the mid-2000s; and he had a left foot condition that caused some difficult complications.  

Based on a review of the evidence, the Board finds that service connection for a right ankle disorder is not warranted.  The Board acknowledges that the Veteran was treated in 1968 in service for right ankle pain following a basketball injury.  However, no chronic disability was diagnosed.  With regards to the Veteran's contention that he injured his right ankle as a result of parachuting, the Board finds that the service records do not support the incurrence of such an injury to the Veteran's right ankle.  The Board acknowledges that the Veteran is service-connected for a left ankle disability based on his reported injuries of parachute jumping.  However, the Board observes that the Veteran's STRs show left lower extremity complaints in 1967, but fail to show right ankle complaints until the 1968 basketball injury.  Furthermore, with regards to the Veteran's left ankle, the July 2005 examiner provided a positive opinion based in part on the Veteran's in-service complaints and post-service MRI findings showing an old injury.  However, there is no post-service evidence showing an old injury to the right ankle.  In light of the Veteran making contemporaneous reports of left lower extremity problems in service, but no right lower extremity problems until the basketball injury in October 1968, the Board finds that the Veteran did not incur any other injuries to his right ankle.  Specifically, the Board finds that the evidence does not support a finding of injuries incurred as a result of parachute jumping.

In this case, the evidence does not support a finding that the Veteran has a current right ankle disorder related to the in-service basketball injury.  None of the Veteran's post-service medical records contain any nexus opinion relating a current right ankle disorder to his military service.  The only medical opinion of record, that of the May 2010 VA examiner, indicates that the Veteran's current right ankle problems are not related to his military service.  That opinion is uncontradicted by competent, probative evidence.  

The Board acknowledges the Veteran's contentions that right ankle pain first experienced in service has continued to the present.  The Board finds that the Veteran is competent to report having continued right ankle problems since service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, the Board finds that the contemporaneous service records weigh against the Veteran's credibility.  As noted above, the Veteran's discharge examination showed clinically normal lower extremities and no right ankle disorders were diagnosed.  The Veteran did not make any complaints of right ankle pain at that time.  Furthermore, there is no indication of any right ankle complaints post-service until 1998.  In this regard, the Board observes that beginning in December 1997, the Veteran was treated several times for left ankle problems; no right ankle problems were reported until May 1998 following left ankle surgery.  As opined by the May 2010 examiner, the Veteran likely had an antalgic gait following such surgery.  In light of the Veteran seeking medical treatment for his left ankle, while failing to mention his right ankle until after surgery, which likely resulted in an antalgic gait, the Board finds that the post-service treatment records outweigh the credibility of the Veteran's reported continuity of symptomatology.  

The Board acknowledges statements from the Veteran's wife indicating that she has known the Veteran since 1986 and that he has always complained of ankle problems.  See August 2000 statement; March 2005 statement.  However, even if the Veteran did have complaints of ankle pain in 1986, such complaints were still over a decade after the Veteran was discharged from service.  In sum, the evidence does not support a finding of a chronic condition incurred in service or that a current right ankle disorder is related to his military service.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of contemporaneous right ankle complaints, symptoms, or findings until at least over a decade between the period of active service and claim is itself evidence which tends to show that the in-service right ankle complaint did not result in a chronic disability.  

In this case, there is nothing in the Veteran's STRs and post-service records to indicate that the one isolated times he was treated in service for right ankle pain resulted in a chronic right ankle disorder.  

Furthermore, the claims folder contains no competent evidence of a chronic current right ankle disorder associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service or competent evidence of an association between a right ankle disorder and his active duty, and competent evidence indicating that they are not related, service connection for a right ankle disorder is not warranted.  

The Board acknowledges the Veteran's belief that he has a right ankle disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right ankle disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right ankle disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


